The opinion of the court was delivered by
Harvey, J.:
Appellants’ motion for rehearing has been considered by the court and is overruled.
Appellants moved in the alternative for an order extending the time until March 1, 1939, for them to pay the purchase price into' court. From the data contained in the record we have difficulty *2computing with accuracy the amount which should be paid at that time, considering the equities of the parties.
Under the option to buy contained in the lease, appellants were to pay $31,529.10 by April 1,1937. To that sum interest at six percent per annum should be added from that date to March 1, 1939. There should be added, also, any amount appellees have paid in taxes on the land, for insurance on the improvements thereon, and for repairs on improvements made by them on the premises, with interest at six percent per annum from the date of payment of such respective items to March 1, 1939. Appellants should pay, also, the cost of this action in this court and in the trial court. From the gross amount of these items so computed appellants should be credited with any sums they have paid to appellees as rent under their lease with appellee Ludvig Nelson, or otherwise in connection with this transaction, with interest at six percent per annum on such payments to March 1, 1939.
The trial court is hereby authorized and directed to conduct a hearing not later than January 14, 1939, to ascertain, in harmony with the above outline, the specific sum appellants should pay into court March 1,1939, in order to receive from appellees a conveyance of the property, without covenants of general warranty; to extend the time for such payment to March 1, 1939, and to enter a decree containing the necessary and appropriate provisions relating thereto.